
	
		II
		Calendar No. 544
		110th CONGRESS
		1st Session
		S. 1829
		IN THE SENATE OF THE UNITED STATES
		
			July 19, 2007
			Mr. Leahy (for himself,
			 Mr. Hatch, Mrs.
			 Lincoln, Mr. Shelby, and
			 Mr. Schumer) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		
			December 13, 2007
			Reported by Mr. Leahy,
			 with an amendment
			Omit the part struck through
		
		A BILL
		To reauthorize programs under the Missing Children’s
		  Assistance Act.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Protect our Children First Act of
			 2007.
		2.Amendment to
			 findingsSection 402 of the
			 Missing Children’s Assistance Act (42 U.S.C. 5771) is
			 amended to read as follows:
			
				402.FindingsCongress finds that—
					(1)each year
				thousands of children are abducted or removed from the control of a parent
				having legal custody without such parent's consent, under circumstances which
				immediately place the child in grave danger;
					(2)many missing
				children are at great risk of both physical harm and sexual
				exploitation;
					(3)in many cases,
				parents and local law enforcement officials have neither the resources nor the
				expertise to mount expanded search efforts;
					(4)abducted children
				are frequently moved from one locality to another, requiring the cooperation
				and coordination of local, State, and Federal law enforcement efforts;
					(5)growing numbers
				of children are the victims of child sexual exploitation, increasingly
				involving the use of new technology to access the Internet;
					(6)children may be
				displaced from their parents or legal guardians as a result of national
				disasters such as hurricanes and floods;
					(7)sex offenders
				pose a threat to children; and
					(8)the National
				Center for Missing and Exploited Children—
						(A)serves as the
				national resource center and clearinghouse;
						(B)works in
				partnership with the Department of Justice, the Federal Bureau of
				Investigation, the United States Marshals Service, the Department of the
				Treasury, the Department of State, the Department of Homeland Security’s Bureau
				of Immigration and Customs Enforcement, the United States Secret Service, and
				many other agencies in the effort to find missing children and prevent child
				victimization; and
						(C)operates a
				national and increasingly worldwide network, linking the Center online with
				each of the missing children clearinghouses operated by the 50 States, the
				District of Columbia, and Puerto Rico, as well as with Scotland Yard in the
				United Kingdom, the Royal Canadian Mounted Police, INTERPOL headquarters in
				Lyon, France, and others, which enable the Center to transmit images and
				information regarding missing and exploited children to law enforcement across
				the United States and around the world
				instantly.
						.
		3.Amendments to
			 duties and functions of the Administrator
			(a)In
			 generalSection 404(b) of the Missing Children’s
			 Assistance Act (42 U.S.C. 5773(b)) is amended—
				(1)striking paragraph
			 (3); and
				(2)redesignating
			 paragraph (4) as paragraph (3).
				(b)Annual grant to the national center for missing
			 and exploited children.—Section 404(b)(1) of
			 the Missing Children’s Assistance Act (42 U.S.C.
			 5773(b)(1)) is amended to read as follows:
				
					(1)In
				generalThe Administrator shall annually make a grant to the
				Center, which shall be used to—
						(A)(i)operate a national
				24-hour toll-free telephone line by which individuals may report information
				regarding the location of any missing child, and request information pertaining
				to procedures necessary to reunite such child with such child's legal
				custodian; and
							(ii)coordinate the operation of such
				telephone line with the operation of the national communications system
				referred to in part C of the Runaway and Homeless Youth
				Act (42 U.S.C. 5714–11);
							(B)operate the
				official national resource center and information clearinghouse for missing and
				exploited children;
						(C)provide to State
				and local governments, public and private nonprofit agencies, and individuals,
				information regarding—
							(i)free or low-cost
				legal, restaurant, lodging, and transportation services that are available for
				the benefit of missing and exploited children and their families; and
							(ii)the existence
				and nature of programs being carried out by Federal agencies to assist missing
				and exploited children and their families;
							(D)coordinate public
				and private programs that locate, recover, or reunite missing children with
				their families;
						(E)disseminate, on a
				national basis, information relating to innovative and model programs,
				services, and legislation that benefit missing and exploited children;
						(F)in cooperation
				with the Department of Justice and the Department of State and local law
				enforcement, develop and present an annual report on the actual number of
				children nationwide who are reported missing each year, the number of children
				who are victims of nonfamily abductions, the number of children who are the
				victims of parental kidnappings, and the number of children who are recovered
				each year;
						(G)provide technical
				assistance and training to law enforcement agencies, State and local
				governments, elements of the criminal justice system, public and private
				nonprofit agencies, and individuals in the prevention, investigation,
				prosecution, and treatment of cases involving missing and exploited
				children;
						(H)provide
				assistance to families and law enforcement agencies in locating and recovering
				missing and exploited children, both nationally and internationally;
						(I)provide
				analytical support and technical assistance to law enforcement agencies through
				searching public records databases in locating and recovering missing and
				exploited children and helping to locate and identify abductors;
						(J)provide direct
				on-site technical assistance and consultation to law enforcement agencies in
				child abduction and exploitation cases;
						(K)provide forensic
				technical assistance and consultation to law enforcement and other agencies in
				the identification of unidentified deceased children through facial
				reconstruction of skeletal remains and similar techniques;
						(L)track the
				incidence of attempted child abductions in order to identify links and
				patterns, and provide such information to law enforcement agencies;
						(M)facilitate the
				deployment of the National Emergency Child Locator Center to assist in
				reuniting missing children with their families during periods of national
				disasters;
						(N)operate a cyber
				tipline to provide online users and electronic service providers an effective
				means of reporting Internet-related child sexual exploitation in the areas
				of—
							(i)possession,
				manufacture and distribution of child pornography;
							(ii)online
				enticement of children for sexual acts;
							(iii)child
				prostitution;
							(iv)sex tourism
				involving children;
							(v)extrafamilial
				child sexual molestation; and
							(vi)unsolicited
				obscene material sent to a child;
							and
				subsequently to transmit such reports, including relevant images and
				information, to the appropriate international, Federal, State or local law
				enforcement agency for investigation;(O)work with law
				enforcement, electronic service providers, electronic payment service
				providers, and others on methods to reduce the distribution on the Internet of
				images and videos of sexually exploited children;
						(P)operate the Child
				Victim Identification Program in order to assist the efforts of law enforcement
				agencies in identifying victims of child pornography and other sexual
				crimes;
						(Q)develop and
				disseminate programs and information for the general public to educate families
				and children regarding the prevention of child abduction and sexual
				exploitation; and
						(R)develop and
				disseminate programs and information to local communities, schools, public
				officials, nonprofit organizations, and youth-serving organizations to help
				parents and children use the Internet
				safely.
						.
			4.Authorization of
			 appropriations
			(a)Annual grant to
			 the national center for missing and exploited childrenSection
			 404(b)(2) of the Missing Children’s Assistance Act (42
			 U.S.C. 5773(b)(2)) is amended by striking $20,000,000 for each of the
			 fiscal years 2004 through 2008 and inserting $20,000,000 for
			 fiscal year 2008 and such sums as are necessary for each of the fiscal years
			 2009 through 2013.
			(b)In
			 generalSection 408(a) of the Missing Children’s
			 Assistance Act (42 U.S.C. 5777(a)) is amended by striking
			 2004 through 2008 and inserting 2008 through
			 2013..
			5.Authority of
			 Inspectors GeneralTitle
			 XXXVII of the Crime Control Act of 1990 (42 U.S.C. 5779 et
			 seq.) is amended by adding at the end the following:
			
				3703.Authority of
				Inspectors General
					(a)In
				generalAn Inspector General appointed under section 3 or 8G of
				the Inspector General Act of 1978 (5 U.S.C. App.) may
				authorize staff to assist the National Center for Missing and Exploited
				Children—
						(1)by conducting
				reviews of inactive case files to develop recommendations for further
				investigations; and
						(2)by engaging in
				similar activities.
						(b)Limitations
						(1)PriorityAn
				Inspector General may not permit staff to engage in activities described in
				subsection (a) if such activities will interfere with the duties of the
				Inspector General under the Inspector General Act of 1978
				(5 U.S.C. App.).
						(2)FundingNo
				additional funds are authorized to be appropriated to carry out this
				section.
						.
		
	
		December 13, 2007
		Reported with an amendment
	
